Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 1 of 20




            EXHIBIT 2
                                              Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 2 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property


                                                     Dale Cendali is a nationally recognized leader in the field of intellectual property litigation, having
                                                     successfully litigated and tried numerous high-profile cases, and having argued before the U.S.
                                                     Supreme Court. Her practice encompasses copyright, trademark, false advertising, patent, Internet,
                                                     and trade secrets law, as well as defamation, the right of publicity, privacy, complex contract disputes
                                                     and similar areas, including electronic discovery. Dale heads Kirkland’s Copyright, Trademark,
                                                     Internet and Advertising practice group.

                                                     In 2019, Dale was selected for the Lawdragon 500               Dale as “Best in Copyright [in] the Americas” at its
                                                     Leading Lawyers in America “Hall of Fame.” In 2018,            inaugural Americas Women in Business Law Awards in
                                                     Dale was recognized as a “Litigator of the Week” by The        2012 and in 2013, and in 2014 was awarded “Best in
                                                     American Lawyer. In 2017, Dale was named                       Trademark [in] the Americas.” Dale also was included in
                                                     “Outstanding Litigator: New York” at Managing IP’s North       Euromoney’s Benchmark guide, “The Top 250 Women in
                                                     America Awards. Dale has been named one                        Litigation.” Dale was also selected as one of the “20 Most
                                                     of Benchmark Litigation’s Top 250 Women in Litigation in       Influential Women in IP Law” by Law360. Managing
    Kirkland & Ellis LLP                             the 2012–2019 editions. In The World's Leading                 Intellectual Property selected Dale as one of the six
    New York                                         Trademark Professionals 2017 report by World                   “Outstanding IP Practitioners” in the United States, and
    dale.cendali@kirkland.com
                                                     Trademark Review, Dale was recognized in “enforcement          named her trial victory for J.K. Rowling on the high-profile
                                                     and litigation.” In 2016, Law360 named Dale one of the         “Lexicon” fair use case as the “Copyright Trial of the
    T + 1 212 446 4846
                                                     25 “Icons of IP,” who have “made an indelible mark in the      Year.” IP Stars has named Dale one of the “Top 10
                                                     IP area.” The National Law Journal selected Dale as one        Women in IP.” Dale was listed as one of Lawdragon’s 500
    EDUCATION
                                                     of the “100 Most Influential Lawyers in America.” The          Leading Lawyers in America in the 2013-2014 and 2014-
    Harvard Law School, J.D., 1984
                                                     National Law Journal had previously named her one of           2015 guides. The Legal 500 U.S. recognized Dale as a
    ►   Editor-in-Chief, The Harvard Journal on
                                                     “America’s Top 50 Women Litigators,” one of the “50            “leading lawyer” in the areas of copyright and trademark
        Legislation, 1983–1984
                                                     Most Influential Women Lawyers in America,” and one of         litigation. IP Law & Business recognized her as one of
    Yale University, B.A., 1981
                                                     “The Most Influential Lawyers” for media and                   the “Magnificent Seven - IP’s Best Young Trial Lawyers.”
    ►   summa cum laude
                                                     entertainment. Dale has repeatedly been ranked as a            Dale was selected for the 2017 edition of The Best
    ►   Phi Beta Kappa
                                                     “top tier” lawyer by Chambers Global and Chambers              Lawyers in America in the areas of Copyright Law and
                                                     USA, which describes her as “one of the best lawyers in        Litigation – Intellectual Property. In 2016, she was
    ADMISSIONS & QUALIFICATIONS                      the country” in her field who combines “intellectual acuity”   selected as Litigation – Intellectual Property “Lawyer of
    1985, New York                                   with a “tough, hard-working attitude”; a “superb litigator”    the Year.” She also has repeatedly been named by Super
                                                     who “thinks quickly on her feet and vigorously defends         Lawyers among “The Top 100 New York Lawyers” and
                                                     her clients.” The World Trademark Review recognized            “The Top 50 Female New York Lawyers,” and was
                                                     Dale as a “Trademark Experts’ Expert,” “at the top of          profiled in the feature story “Truth, Justice and the
                                                     anybody’s list of the best trademark lawyers in the            Cendali Way” in the 2007 New York Metro edition of
                                                     country.” Euromoney Legal Media Group also named               Super Lawyers Magazine. World Trademark Review




K I R K L AN D & E L L I S                                                                                                                                                         1
                                          Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 3 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    named Dale a “revered branding expert” who “remains keenly engaged in the                 Revision Act (TDRA). After passage of the TDRA, the U.S. Court of Appeals
    development of the law.” Dale has been recognized by the Harvard Law Bulletin             for the Sixth Circuit remanded the case to the district court, which again ruled
    as one of Harvard Law School’s “Nifty 50,” celebrating 50 of Harvard Law                  in favor of Victoria’s Secret under the new TDRA. The Supreme Court refused
    School’s alumnae. Dale was also selected as a litigation star in the 2013 edition         to rehear the defendant’s appeal in March 2011, affirming victory for Victoria’s
    of Benchmark Appellate. Kirkland was named by Managing Intellectual Property              Secret. Dale was a key member of the International Trademark Association
    in 2014 as “Trademark Contentious Firm of the Year-Nationwide.”                           (INTA) Presidential Select Committee that helped rewrite the federal dilution
                                                                                              statute and she played a prominent role in preparing for the Congressional
    Dale is also an adjunct professor at Harvard Law School, teaching copyright and
                                                                                              hearings regarding the bill.
    trademark litigation. She is also a prolific writer and has long been active in the
    bar. In 2010, INTA elected Dale to serve as Counsel, the highest-ranking position     ►   Won a highly publicized trademark, false endorsement and copyright fair use
    in the organization for an outside counsel. She also previously chaired INTA’s            trial representing longtime client J. K. Rowling against RDR Publishing,
    Dilution and Enforcement Committees, and is the current chair of INTA’s inaugural         bringing a halt to the proposed publication of an unauthorized Harry Potter
    Copyright Committee.                                                                      “Lexicon.” Managing Intellectual Property named this trial “Copyright Trial of
                                                                                              the Year” in 2009.
    Dale was also the Vice Chair of the Copyright Division and chair of the IP Special
    Issues Division for the IP Section of the ABA, and currently serves on Council for    ►   Led a Kirkland team that, along with co-counsel Orrick achieved a major, high-
    the ABA IP Section. Among many other positions in the bar, Dale is also the               profile victory on May 9, 2014, before the U.S. Court of Appeals for the
    former Chair of the Trademarks and Unfair Competition Committee of the                    Federal Circuit on behalf of Oracle America, Inc. in Oracle America, Inc. v.
    Association of the Bar of the City of New York. In 2015, Dale was selected as an          Google Inc. Oracle had appealed an earlier district court opinion finding
    Adviser for The American Law Institute’s project, Restatement of the Law,                 elements of Oracle’s Java application programming interfaces (APIs)
    Copyright.                                                                                uncopyrightable—APIs that Google admitted it copied in creating its Android
                                                                                              operating system. The Federal Circuit reversed that decision, holding that both
    REPRESENTATIVE MATTERS
                                                                                              the source code of Oracle’s API packages and their structure were entitled to
    For more than 25 years, Dale has tried unique, high-profile cases in state and            copyright protection as, among other things, they reflect numerous creative
    federal courts across the country and in a wide variety of subject areas:                 choices by the programmers. The decision, which has significant implications
                                                                                              for the software industry and other companies that maintain their own software
    ►   Argued before the U.S. Supreme Court on behalf of Twentieth Century Fox in            infrastructure, is receiving substantial attention from the media and is being
        Dastar v. Fox, a cutting edge copyright and Lanham Act case involving                 discussed by the copyright bar as setting needed precedent on the issue of
        General Dwight D. Eisenhower’s acclaimed memoirs, having won trials below             software copyrightability. The team later defeated Google’s petition for
        on liability and damages. The case ultimately ended with Fox obtaining a              certiorari before the U.S. Supreme Court.
        permanent injunction and a multimillion dollar award.

    ►   Represented Victoria’s Secret in a trademark suit against Victor Moseley of
        Victor’s Little Secret in Moseley v. V Secret Catalogue, Inc., which went up to
        the U.S. Supreme Court and resulted in a new dilution statute. The trademark
        fight started in 1998, when Victoria’s Secret sued Moseley for trademark
        dilution and obtained a permanent injunction against the mark “Victor’s Little
        Secret.” In 2003, the Supreme Court reversed and remanded the case to the
        Sixth Circuit. In 2006, however, Congress passed the Trademark Dilution




K I R K L AN D & E L L I S                                                                                                                                                       2
                                           Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 4 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS                                                                   ►   Won summary judgment for Tetris Holding, LLC and The Tetris Company, LLC
                                                                                                 in a copyright and trade dress case filed against Xio Interactive, Inc., a start-
    ►   Won summary judgment for The Associated Press in a high-profile copyright
                                                                                                 up company that had released a knock-off Tetris game for the iPhone called
        fair use case suit brought by artist Shepard Fairey, in which the AP asserted
                                                                                                 Mino. After Xio contested Tetris’ Digital Millennium Copyright Act (DMCA) take-
        copyright infringement claims arising out of Mr. Fairey’s unauthorized use of
                                                                                                 down notice, Tetris sued Xio for infringing its copyrights and trade dress rights
        the AP’s photo of President Barack Obama to create the Obama “Hope”
                                                                                                 in the visual expression and “look and feel” of its Tetris game. The case
        posters and related commercial merchandise, including t-shirts, sweatshirts
                                                                                                 involved novel and complex issues of copyright and trade dress law —namely,
        and tote bags, during the 2008 presidential campaign. As a result of the AP’s
                                                                                                 what constitutes the protectable visual expression of a video game, as
        discovery efforts, Fairey was eventually forced to admit attempting to destroy
                                                                                                 opposed to unprotectable “rules” and functional elements.
        key documents and fabricating other documents, leading to a criminal
        investigation by the U.S. Attorney’s Office. Fairey and the AP later settled their   ►   Won summary judgment in a trademark case for Otter Box, on the issue of
        dispute and the AP later won summary judgment on the fair use defense                    priority by showing that the alleged prior use of the phrase “Lifeproof” had only
        asserted by Obey Clothing, Fairey’s exclusive licensee for apparel using the             been used descriptively and it had not exclusively used. Also won a
        “Hope” image.                                                                            preliminary injunction in a case enjoining the infringer from using Lifeproof on
                                                                                                 iPhone cases.
    ►   Won summary judgment for a leading computer, mobile device and media
        player company in May 2013, defeating federal trademark infringement claims          ►   Won dismissal of all claims on behalf of Scholastic Inc. in a copyright
        challenging the computer, mobile device and media player company’s right to              infringement action, based on the court’s ruling that J. K. Rowling’s fourth
        use its trademark for its popular e-book reader software application. The                Harry Potter book, Harry Potter and the Goblet of Fire, was not copied from
        plaintiffs claimed that the computer, mobile device and media player company             “The Adventures of Willy the Wizard: No. 1 Livid Land,” a book written by
        willfully infringed their common law “ibooks” mark, which they alleged had               Adrian Jacobs in 1987. The lawsuit, which was brought by Jacobs’s estate on
        been used on thousands of print and electronic books since 1999, and sought              behalf of his son, had sought profits from the sale of Goblet in the United
        between $50 million and $1 billion in damages.                                           States.

    ►   Trial victory before the ITC (International Trade Commission) in a high profile      ►   Won summary judgment on behalf of The Walt Disney Company on both
        case in which Kirkland and its co-counsel represented Converse in a                      forward and reverse confusion in a trademark case brought by the owner of
        trademark proceeding against more than thirty companies. Converse sought                 “Mr. Men” and “Little Miss” literary works. The court also granted Disney’s
        an exclusion order excluding knockoff shoes that infringe Converse’s iconic              motion to exclude plaintiff’s flawed confusion survey.
        “Chuck Taylor” shoe design from entering the United States. Many
                                                                                             ►   Won dismissal for Fox Entertainment Group, Inc. of a copyright lawsuit related
        respondents settled before trial and default judgments were entered against
                                                                                                 to the successful television series “Modern Family.” The plaintiff alleged that
        several foreign manufacturer respondents. Converse proceeded to trial
                                                                                                 “Modern Family” had infringed the copyright in his treatment and proposed
        against four respondents --Wal-Mart, New Balance, Skechers and Highline
                                                                                                 pilot script. Dale filed and won a motion to dismiss the plaintiff’s claims in
        United -- and prevailed. The judge determined that Converse’s trademark is
                                                                                                 district court, based on the lack of substantial similarity between “Modern
        valid and that each of the defendants infringed, and recommended a general
                                                                                                 Family” and the proposed pilot script and the lack of merit to the plaintiff’s
        exclusion order as to all infringing shoes and cease and desist orders against
                                                                                                 other claims. The U.S. Court of Appeals for the Second Circuit affirmed, and
        each defendant. Featured in the Law360 article: Converse Claims ITC Win
                                                                                                 the U.S. Supreme Court denied the plaintiff’s petition for rehearing of its denial
        Against Wal-Mart Over Chuck Taylors (Nov. 17, 2015).
                                                                                                 of his petition for certiorari.




K I R K L AN D & E L L I S                                                                                                                                                            3
                                            Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 5 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS                                                                     ►   Won summary judgment in a high-profile copyright and trademark action
                                                                                                   (Scholastic Inc. v. Stouffer) that accused J. K. Rowling, the author of the Harry
    ►   Successfully defended Glaxosmithkline against a preliminary injunction
                                                                                                   Potter books, of plagiarism. Obtained an affirmed sanctions and attorneys’
        regarding allegedly false advertising of Flonase® Allergy Relief in McNeil-
                                                                                                   fees because of claimants’ fabricated evidence.
        PPC, et al. v. Glaxosmithkline Consumer Healthcare L.P.
                                                                                               ►   Successfully defended the Gallo Winery from false advertising charges
    ►   Won a jury trial in federal court in Art Attacks v. MGA Entertainment that
                                                                                                   brought by Heublein in a case that involved the extensive use of survey
        successfully defended the makers of the Bratz dolls from claims that the Bratz
                                                                                                   experts.
        dolls infringed plaintiff’s copyrights and trademark rights in their t-shirt designs
        and product names.                                                                     ►   Representing IBM in connection with a copyright and patent infringement case
                                                                                                   brought by CCP Systems Inc. in a case involving JScribe technology and
    ►   Won a landmark trial on behalf of the Martha Graham Dance Center, in a case
                                                                                                   international issues.
        that preserved Martha Graham's dance legacy in a bitterly contested contract,
        fiduciary duty and intellectual property battle against the heir to Martha             ►   Successfully represented Twentieth Century Fox in a high-profile copyright,
        Graham's estate.                                                                           false advertising, and breach of contract lawsuit against Marvel Comics,
                                                                                                   Tribune, and Fireworks concerning the movie X-Men and television show
    ►   Representing Bath & Body Works in a declaratory judgment action in New
                                                                                                   Mutant X.
        York against Summit Entertainment, the owner of the Twilight movie series,
        seeking a judgment that its use of the word “Twilight” in connection with its line     ►   Represented Nuance Communications, a leading provider of speech and
        of “Twilight Woods” personal care products does not infringe Summit’s rights.              imaging solutions for businesses and consumers around the world, in several
        The case settled shortly before a four week jury trial was to start.                       patent infringement, copyright, trademark, contract and trade secret
                                                                                                   misappropriation actions involving speech recognition and related technology,
    ►   Represented Travelers Indemnity Company in federal lawsuit against Legal &
                                                                                                   including cases in the Eastern District of Texas, Delaware, and in private
        General Group PLC and its affiliates, in which Travelers asserted that L&G's
                                                                                                   arbitration.
        use of its multi-colored umbrella logo infringed Traveler's rights in its famous
        red umbrella logo.                                                                     ►   Obtained a temporary restraining order on behalf of Trader Joe’s barring the
                                                                                                   Gristede’s supermarket chain from proceeding with its planned opening of a
    ►   Representing major U.S. consumer products companies, both offensively and
                                                                                                   new store under the name “Gristede’s Trader John’s” and using trade dress
        defensively, in false advertising matters, including in connection with claim
                                                                                                   that copied the distinctive Trader Joes’ style; the case settled on favorable
        substantiation, consumer surveys, and litigation.
                                                                                                   terms shortly thereafter.
    ►   Represented Honeywell in class actions premised on fraud on the trademark
                                                                                               ►   Secured a favorable settlement for License Management Co. during the
        office involving the famous Honeywell Round trademark for thermostats.
                                                                                                   second week of an expected three-week bench trial in the District of
    ►   Represented Colgate-Palmolive in trademark infringement litigation involving               Connecticut in a case involving breach of fiduciary duty and corporate
        the “Total” brand, its crown jewel. On behalf of Colgate, Kirkland filed two               opportunity claims, and license rights to the world-famous “Swiss Army”
        separate suits alleging trademark infringement, unfair competition, trademark              branded products and trademarks.
        dilution, deceptive trade practices and unjust enrichment against defendants,
                                                                                               ►   Successfully represented J. K. Rowling in numerous intellectual property
        Johnson & Johnson and Chattem Inc.
                                                                                                   disputes nationwide, including a highly publicized copyright infringement
                                                                                                   action brought against the New York Daily News involving the premature
                                                                                                   release of excerpts of the fifth Harry Potter book.



K I R K L AN D & E L L I S                                                                                                                                                             4
                                           Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 6 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS                                                                        Copyright Act,” USC IP Institute; March 20, 2018

    ►   Represented and advising Lionel LLC in all of its intellectual property litigation,   ►   NYSBA Media Law Committee Lunch; March 6, 2018
        and in developing, protecting and enforcing its intellectual property rights,
                                                                                              ►   “The American Theatre Wing: 100 Years, 100 Voices, 100 Million Miracles,”
        including assisting to secure the reversal of a $40 million adverse judgment on
                                                                                                  BroadwayCon 2018; January 26, 2018
        trade secret claims that threatened the company with bankruptcy, and
        successfully resolving a high-profile trademark dispute against Union Pacific         ►   “Annual Trademark and Copyright Updates,” Law Education Institute; January
        train line.                                                                               3, 2018

    ►   Won summary judgment for Twentieth Century Fox in a copyright infringement            ►   “Comics in the Courts,” San Diego Comic Con; July 21, 2017
        matter brought by the purported owner of the photograph allegedly used to             ►   PLI Panel; July 17, 2017
        create the “I WANT TO BELIEVE” poster in Fox Mulder’s office on The X-
        Files.                                                                                ►   ABA Business Law Section Meeting; April 7, 2017

    ►   Successfully represented Time Warner Entertainment and related companies,             ►   “Copyright at a Gallop,” ABA-IPL Spring Meeting; April 5, 2017
        such as Time Inc. and Home Box Office, in a variety of matters including a            ►   “The Legal World of Harry Potter,” Harvard Law School; December 5, 2016
        major fraud in the inducement contract case and the successful defeat of a
        preliminary injunction involving Time’s expansion of its “Real Simple” line of        ►   PLI Technotainment; October, 19, 2016
        products.                                                                             ►   “Intellectual Property, Comics & The Law,” New York Comic Con: CBLDF;
    ►   Led a team in obtaining a unanimous federal jury verdict in favor of the                  October 8, 2016
        American National Theatre, a nonprofit theatre organization in New York, in a         ►   “Inclusive Trade,” WTO Public Forum; September 27, 2016
        trademark infringement case brought by ANTA, another nonprofit theater
        organization, over the right to the American National Theatre mark.                   ►   “Comics in the Courts,” San Diego Comic Con:CBLDF; July 22, 2016
                                                                                              ►   “New Cases in Copyright Law: Internet and Beyond,” PLI; June 23, 2016
    ►   Representing numerous companies in the confidential planning and launch of
        new products, services and brands on a world-wide basis.                              ►   “The Future Ain't What It Used To Be,” KCMBA Media Law Conference; April
                                                                                                  29, 2016
    ►   Obtained transfers of domain names pursuant to both the ICANN dispute
        resolution procedures and the Anticybersquatting Consumer Protection Act              ►   “Television and the Wave of the Future,” ABA-IPL Spring Meeting; April 8,
        and counseling on Internet issues in general.                                             2016

    ►   Defeated as a prior restraint O. J. Simpson’s attempt to enjoin broadcast of          ►   “Protecting Superheroes: Copyright & Comic Book Characters,” Copyright
        the Simpson/Brown wedding video and later obtained a demurrer of the suit                 Society of the USA; October 14, 2015
        as failing to state a claim under privacy and unfair competition law.
                                                                                              ►   “New Cases in Copyright Law: Internet and Beyond,” PLI; June 25, 2015
                                                                                              ►   “What’s Fair is Foul: How Has the Transformative Use Doctrine Transformed
    SELECTED RECENT SEMINARS
                                                                                                  Copyright Law for Better or Worse?” Media Law Resource Center; May 15,
    ►   “Intellectual Property, Comics, and the Law,” San Diego Comic Con; July 20,               2015
        2018
                                                                                              ►   “How to Create Alternative Fee Arrangements that Provide Value,” INTA
    ►   “The DMCA at 20: Current Developments and the Future of Section 512 of the                Annual Meeting; May 5, 2015


K I R K L AN D & E L L I S                                                                                                                                                     5
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 7 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS                                                               ►   “The Effect of Supreme Court Patent Jurisprudence on Copyright Law,” ABA
                                                                                             Section of Intellectual Property Law, Annual Intellectual Property Law
    ►   “The Odd Couple: Right of Publicity and Social Media,” ABA Spring Meeting;
                                                                                             Conference; April 2009
        March 25, 2015
                                                                                         ►   “That’s All Well and Good, But How Do We Prove It? Evidence and Hot
    ►   “Smashing the Glass Ceiling,” Managing Intellectual Property International
                                                                                             Substantive Issues,” 2009 Mid-Winter Institute, AIPLA; January 2009
        Women’s Leadership Forum; June 6, 2014
                                                                                         ►   “Copyright Considerations for User Generated Content,” American Intellectual
    ►   “Hot Topics & Recent Developments in Trademark Law,” City Bar Trademark
                                                                                             Property Law Association, Annual Meeting; October 23, 2008
        Talk; May 20, 2014
                                                                                         ►   “Making Rain: Taking the Lead in Bringing in Business,” Celebration 55: The
    ►   Hollow Remedies: Insufficient Relief under the Lanham Act,” ABA’s 29th
                                                                                             Women's Leadership Summit, Harvard Law School; September 2008
        Annual Intellectual Property Law Conference; April 2-4, 2014
                                                                                         ►   “First Chair: Trying Intellectual Property Cases,” American Bar Association,
    ►   “Copyright Enforcement Update: Fair Use and Grey Market Goods,” Practicing
                                                                                             Annual Meeting: Commission on Women in the Profession – Day of Equality;
        Law Institute; February 2, 2013
                                                                                             August 7, 2008
    ►   “Copyright Law and Practice in Canada Now: Analysis and Implications of the
        new Legislation and Latest Supreme Court Rulings,” Insight Information;
                                                                                         SELECTED PUBLICATIONS
        December 3-4, 2012
                                                                                         ►   ABA Copyright Litigation Strategies Handbook, 2017 (co-editor, author of
    ►   Legal opinion regarding the Mario Puzo / Paramount dispute on CNBC’s
                                                                                             chapter “The Fair Use Defense: Strategic Considerations”)
        Closing Bell; August 30, 2012
                                                                                         ►   “Copyright Litigation” chapter in Successful Partnering Between Inside and
    ►   Interviewed by Joel Rose on NPR’s All Things Considered about the Shepard
                                                                                             Outside Counsel (Robert L. Haig, ed., 1st ed., Fall 2000 and 2016 Supp. by
        Fairy case; May 10, 2012
                                                                                             West Group and ACA) (First Author)
    ►   CLE Presentation, “Recent Developments in Copyright Law,” Time Warner;
                                                                                         ►   “Current Controversies in Trademark Infringement Remedies: Profits and
        April 19, 2012
                                                                                             Damages, Injunctive Relief and Attorney Fees Under the Lanham Act, ABA
    ►   “U.S. Enforcement of Important Copyright Assets,” Practicing Law Institute;          Spring Meeting 2014, April 4, 2014 (co-author)
        March 28, 2012
                                                                                         ►   “Hey, Those Bits Are Mine: Evolving Theories of Liability in ‘Web Scraping,’”
    ►   “Hot Topics in Intellectual Property: Protection of Fictional Characters,” New       PLI’s Social Media 2104, February 26, 2014 (co-author)
        York City Bar, Committee on Trademarks and Unfair Competition, Committee
                                                                                         ►   “Gray Markets: Importation Rights v. the First Sale Doctrine,” PLI’s
        on Copyright and Literary Property; March 19, 2012
                                                                                             Enforcement & Litigation 2013, February 1, 2013 (co-author)
    ►   “Disruptive Technology: Digital Media & Its Effects on the Publishing World,”
                                                                                         ►   “New Trends in U.S. Trademark Litigation Involving Chinese Companies,” New
        International Alliance of Research Universities (IARU) Tech Series; March 8,
                                                                                             York Law Journal, February 27, 2012 (Co-Author)
        2012
                                                                                         ►   “Why Trademark and Copyright Counsel Should Heed the Patent Precedent of
    ►   “Battlefield Fair Use: Lessons learned from the Harry Potter Lexicon and the
                                                                                             the Supreme Court,” Landslide, November/December 2009
        Shepard Fairey case and the current Appropriation Art Debate,” ALAI Canada
        Toronto Luncheon at Heenan Blaikie; January 13, 2012                             ►   “Copyrights and Wrongs,” The Economist on-line debate on proposed
                                                                                             revisions to copyright law, May 2009 (Opinion Author)


K I R K L AN D & E L L I S                                                                                                                                                   6
                                          Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 8 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    ►   “Eight Steps to a Powerful Opening,” 26 Communications Lawyer 11 Nov.                Contract Issues,” The Texas Bar Association, March 1995
        2008 (First Author)
                                                                                         ►   “Other Methods of Proof,” The New York Bar Association’s Practical Evidence
    ►   Moseley v. V Secret Catalogue, Inc.: One Answer, Many Questions, 93 The              Program, December 1994
        Trademark Law Reporter 833, 2003 (First Author)
                                                                                         ►   “Computer Interfaces Test Copyright Law’s Scope,” The National Law Journal,
    ►   “How to Ensure Your Website Complies with Consumer Protection Laws,”                 October 31, 1994 (First-Author)
        Internet Law & Business, October 2002
                                                                                         ►   “Lotus Case Highlights Copyright Issues and High-Tech Problems,” The
    ►   “Trademark Protection and the Internet,” UCLA Symposium and INTA Annual              National Law Journal, November 1, 1993 (Co-Author)
        Meeting, 2001
                                                                                         ►   “Book Publishing,” University of Houston Law Foundation and University of
    ►   “Electronic Discovery,” PLI’s Fourth Annual Internet Law Institute, June 2000        California at Davis School of Law, July 1993 and July 1994
    ►   “An Overview of Intellectual Property Issues Relating to the Internet,” 89       ►   “Federal Preemption of State Dilution Statutes,” The New York Law Journal,
        Trademark Reporter 485, 1999 (First Author)                                          April 12, 1993 (Co-Author)
    ►   “The Internet and Jurisdiction: The International Experience,” The Computer      ►   “Sega Case Suggests Protection Strategies,” The National Law Journal,
        Law Association Bulletin, Vol. 14, No. 2 1999 (Co-Author)                            January 18, 1993 (Co-Author)
    ►   “Personal Jurisdiction in Cyberspace,” The New York Law Journal, July 20,        ►   “Ferrari Case Shows Collision of Competing [Trade Dress and Patent]
        1998 (First Author)                                                                  Protection Concepts,” The National Law Journal, October 12, 1992
    ►   “How to Protect Your Intellectual Property on the Internet?” Price Waterhouse    ►   “Fact-Compilation Ruling May Hinder [Copyright] Protection,” The National
        Leadership Conference, 1998                                                          Law Journal, June 17, 1991
    ►   “Freelancers Reeling In Fight Over Online Rights: Tasini v. The New York         ►   “The Work for Hire Doctrine After CCNV v. Reid,” New York State Bar Journal,
        Times,” The National Law Journal, October 20, 1997                                   July 1990 (Principal Co-Author)
    ►   “Personal Jurisdiction and the Internet,” PLI’s Annual Internet Law Institute,   ►   “Enjoining A Tender Offer for Misuse of Confidential Information: Is It A Show-
        1997 and 1998                                                                        Stopper or Can The Bidder Cure?” The Journal of Proprietary Rights
                                                                                             [December 1989 (Part I); January 1990 (Part II)] (First Author), abstract
    ►   “Net Use Raises Issues of Jurisdiction,” The National Law Journal October 28,
                                                                                             reprinted in The Bowne Digest for Corporate & Securities Lawyers (April 1990)
        1996 (First-Author)
                                                                                         ►   “Representing The Employee In A Trade Secret Case,” The Corporate Analyst,
    ►   “You Name It: To What Extent Can A Surname Be Used As A Trademark?” Los
                                                                                             August 1989 (First Author), Reprinted in The Corporate Counsel’s Guide to
        Angeles Daily Journal and the San Francisco Daily Journal April 25, 1996 (Co-
                                                                                             Protecting Trade Secrets
        Author)
                                                                                         ►   “In Search Of Truth, A Review of Renata Adler’s Reckless Disregard,” 15
    ►   “In Lotus, The 1st Circuit Departed From Precedent, Narrowing Protection For
                                                                                             Northern Kentucky Law Review 227, 1987
        Developed Software And Giving Crafty Litigators A Blank Disk On Which To
        Write,” The National Law Journal May 15, 1995 (First-Author)                     ►   “Entering and Leaving the Employer-Employee Relationship, Planning For
                                                                                             Possible Litigation, Strategic Aspects of Litigation,” Trade Secret Law
    ►   “The Book Publishing Industry: Intellectual Property, Privacy, Libel and
                                                                                             Reporter, Vol. II, Nos. 10-11 (1987)




K I R K L AN D & E L L I S                                                                                                                                                     7
                                        Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 9 of 20

    Dale Cendali, P.C.
    Partner, Intellectual Property

    ►   “Of Things To Come–The Actual Impact of Herbert v. Lando and a Proposed        ►   Litigation Section of the American Bar Association (Former Chair of the IP
        National Correction Statute,” 22 Harvard Journal on Legislation 441 (1985),        Committee; Former Division Chair)
        Partially reprinted in M. Franklin, Cases and Materials on Mass Media Law      ►   Association of the Bar of the City of New York (Trademarks and Unfair
        293-295 (3d Ed. 1987)                                                              Competition Committee (Former Chair); Communications and Media Law
                                                                                           Committee; Copyright and Literary Property Committee)
    REPRESENTATIVE CLIENTS                                                             ►   New York State Bar Association (Media Law Committee; IP Committee;
                                                                                           Cyberlaw Committee)
    ►   Colgate
    ►   J.K. Rowling
                                                                                       COURTS
    ►   Nike
                                                                                       ►   United States Supreme Court
    ►   Oracle
                                                                                       ►   United States Court of Appeals for the Federal Circuit
    ►   Take-Two
                                                                                       ►   United States Court of Appeals for the Second Circuit
    ►   Tetris Company
                                                                                       ►   United States Court of Appeals for the Third Circuit
    ►   Twentieth Century Fox
                                                                                       ►   United States Court of Appeals for the Sixth Circuit
    ►   Victoria’s Secret
                                                                                       ►   United States Court of Appeals for the Ninth Circuit
    ►   Virgin Cruises
                                                                                       ►   United States Court of Appeals for the Eleventh Circuit (inactive)
                                                                                       ►   United States District Court, Northern District of New York
    PRESS MENTIONS
                                                                                       ►   United States District Court, Southern District of New York
    ►   “Kirkland’s ‘Bionic Women’ Don’t Mind Taking on the Boys,” New York Law
        Journal, April 22, 2019                                                        ►   United States District Court, Eastern District of New York
                                                                                       ►   United States District Court, Eastern District of Michigan
    MEMBERSHIPS & AFFILIATIONS
                                                                                       ►   United States District Court, Northern District of California
    American Bar Association
                                                                                       ►   New York, Appellate Division, First Department
    ►   International Trademark Association (Current Chair of the Copyright
                                                                                       ►   New York, Appellate Division, Second Department
        Committee; Former Counsel; Former Chair of Trademark Enforcement
        Committee; Former Chair of the Dilution Committee; Former Member of the
        Presidential Select Task Force on Dilution)
    ►   IP Section of the American Bar Association (Current member of Council; Vice
        Chair of Division III - Copyrights; former Chair of Division IV - IP Special
        Issues; Former Chair of the Copyright Litigation Committee)




K I R K L AN D & E L L I S                                                                                                                                              8
                                            Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 10 of 20

    Diana Torres
    Partner, Intellectual Property


                                                    Diana Torres is an intellectual property and commercial litigation partner in Kirkland’s Los Angeles
                                                    and Palo Alto offices. Diana focuses her practice on false advertising, unfair competition, trademark,
                                                    copyright, and trade secrets matters, and has handled many high-profile matters for a wide variety of
                                                    clients, including consumer product manufacturers, fitness service providers, entertainment and
                                                    media companies, and Internet service providers. Diana also advises clients on compliance and
                                                    contractual issues and commercial legal strategy.

                                                    Diana is consistently recognized in The Legal 500 U.S. from 2010–2019 for excellence in copyright,
                                                    trademark litigation, and trade secrets, remarking that she is “an extremely business savvy lawyer”
                                                    and “the crème de la crème.” Diana was also listed in the U.S. News and World Report, Best
                                                    Lawyers® from 2010–2019, in the area of Intellectual Property Law and selected as a “California
                                                    Super Lawyer” by Super Lawyers magazine every year since 2009.

    Kirkland & Ellis LLP                            REPRESENTATIVE MATTERS
    diana.torres@kirkland.com                       ►   Represents maker of Stonefire Authentic Naan in            ►   Represented Oracle in its appeal of a decision by the
    Los Angeles                                         multiple false advertising litigation matters concerning       Northern District of California on the copyrightability of
    T +1 213 680 8338                                   the characteristics of its baking process.                     certain code in Oracle’s Java platform.
    Palo Alto
                                                    ►   Represents AECOM in false advertising and                  ►   Represented well-known entertainment company in
    T +1 650 859 7088
                                                        trademark litigation against competitor.                       trade secrets and piracy matters.

    EDUCATION                                       ►   Represents a leading computer, mobile device and           ►   Represented financial institutions in trademark
    Yale Law School, J.D., 1992                         media player company in connection with trademark              litigation.
    ►   Senior Editor and Admissions Committee,         litigation brought by app developer.
                                                                                                                   ►   Represented well-known video game publisher and
        Yale Law Journal
                                                    ►   Represents an artificial intelligence company in trade         developer in recently-concluded copyright litigation.
    ►   Senior Editor, Yale Journal of
        International Law                               secrets litigation.
                                                                                                                   ►   Represented Mastro’s Restaurants in trademark
    Princeton University, A.B., 1987                ►   Represented Equinox in connection with trademark               litigation against former owners.
    ►   cum laude                                       and false advertising litigation brought by competitor.
                                                                                                                   ►   Represented The Limited Brands’ companies in
                                                    ►   Represented Pindrop, Inc. in connection with                   copyright and trademark actions.
    ADMISSIONS & QUALIFICATIONS
                                                        copyright and unfair competition litigation brought by
    1992, California                                                                                               ►   Represented Melrose Investors 2 LLC against
                                                        competitor.
    1995, District of Columbia (Inactive)                                                                              Paramount Pictures Corp. and DW Studios LLC in
                                                    ►   Represented SoulCycle in trademark litigation.                 litigation involving entertainment accounting.
                                                    ►   Represented LifeLock in false advertising, trademark,
                                                        and unfair competition litigation.


K I R K L AN D & E L L I S                                                                                                                                                          9
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 11 of 20

    Diana Torres
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS
    ►   Represented AWR Corporation in software piracy matters, including in a           ►   Represented E. & J. Gallo Winery in trademark and unfair competition
        recently-concluded litigation against large foreign telecommunications               litigation.
        company.
                                                                                         ►   Represented Twentieth Century Fox Film Corporation in David Hayter v.
    ►   Represented Don Johnson Productions in litigation that resulted in substantial       Twentieth Century Fox and Newmarket Press, involving issues concerning
        jury verdict in favor of actor’s production company and established ownership        credit disputes and rights under the federal and state unfair competition and
        rights in successful television series.                                              false advertising laws.
    ►   Represented The Associated Press against artist and clothing company in          ►   Represented Twentieth Century Fox Film Corporation in Twentieth Century
        litigation involving popular graphic art of then-Senator Barack Obama.               Fox Film Corporation v. Marvel Enterprises, Inc., et al., a high-profile litigation
                                                                                             involving cutting-edge issues of copyright, trademark, false advertising, and
    ►   Represented Oversee.net in trade secret litigation involving misappropriation
                                                                                             licensing law.
        of software code and confidential business information.
                                                                                         ►   Represented Sony Music in Billy Paul v. Sony Music Entertainment, Inc.,
    ►   Represented the largest importer of Chinese-manufactured tires in intellectual
                                                                                             against copyright infringement, unfair competition and contract claims.
        property and general commercial disputes.
                                                                                         ►   Represented Recording Industry Association of America in successful
    ►   Represented Fox Television Stations, Canella Response Television and
                                                                                             copyright infringement actions.
        broadcasters around the country in putative defendant class action copyright
        infringement litigation.                                                         ►   Represented Motion Picture Association of America as amicus curiae in the
                                                                                             proceedings before the Ninth Circuit involving the preliminary injunction issued
    ►   Represented the International Olympic Committee and United States Olympic
                                                                                             in In re Napster Copyright Litigation and related cases.
        Committee in litigation against fraudulent ticket brokers.
                                                                                         ►   Represented and advised numerous companies in connection with contractual
    ►   Represented MySpace in highly-publicized litigation alleging primary and
                                                                                             issues and commercial legal strategy.
        secondary copyright infringement liability from user-posted content online.
                                                                                         ►   Represented and advised internet-based businesses on a myriad of issues,
    ►   Represented the U.S. distributors of Splenda™ in false advertising cases
                                                                                             including terms of use, DMCA compliance, and general legal issues.
        brought by the Sugar Association and would-be class action representatives.
    ►   Represented video game developer Cryptic Studios, Inc., in the highly
                                                                                         CLERK & GOVERNMENT EXPERIENCE
        publicized copyright and trademark case, Marvel Entertainment, Inc. v. NCsoft
        Corp., et al, which involved alleged secondary liability for copyright and       Law Clerk, Honorable Consuelo B. Marshall, U.S. District Court, Central District of
        trademark infringement in connection with the award-winning video game, City     California
        of Heroes.
    ►   Represented Screen Actors Guild in Lanham Act and Computer Fraud and             PRIOR EXPERIENCE
        Abuse Act litigation.
                                                                                         Partner, O’Melveny & Myers LLP, 2001-2009
    ►   Represented television producers in connection with trade secrets and
        intellectual property issues involving highly successful reality program.




K I R K L AN D & E L L I S                                                                                                                                                         10
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 12 of 20

    Diana Torres
    Partner, Intellectual Property

    PUBLICATIONS                                                                      MEMBERSHIPS & AFFILIATIONS
    ► Adjunct    Professor, “Fashion Law,” Southwestern Law School, Intersession,     ►   Board of Governors, Los Angeles Chapter of the Association of Business Trial
       2009                                                                               Lawyers
    ► “‘Let’s
            [Not] Go Crazy’ With DMCA Takedowns,” IP Law360 Guest Column              ►   Board of Directors, Western Center on Law & Poverty Foundation
       (December 4, 2008) (co-author)
                                                                                      ►   Board of Directors, Partnership for Los Angeles Schools
    ► “10th   Circuit Affirms Grant of Summary Judgment Dismissing Trademark
                                                                                      ►   President of the Board of Directors (Investment Committee Chair, 2006,
       Infringement, Unfair Competition and Cybersquatting Claims in Utah
                                                                                          Finance Committee Chair and Executive Director Search Committee Chair
       Lighthouse Ministry v. Foundation for Apologetic Information and Research,”
                                                                                          until 2010), Western Center on Law & Poverty, Inc.
       June 2, 2008 Client Alert
                                                                                      ►   Member of the Board of Trustees (until 2018), Mexican American Bar
    ► “9th  Circuit Rules That Copyright Act Bars Award of Statutory Damages for
                                                                                          Foundation
       Post-Registration Infringements When the Initial Act of Infringement Occurs
       Prior to the Effective Copyright Registration Date;” Client Alert re: Derek    ►   Commissioner (until 2014) and former Vice President, City of Los Angeles
       Andrew, Inc. v. Poof Apparel, June 12, 2008                                        Convention Center, Mayor's Advisory Commission
                                                                                      ►   Member, MALDEF (Mexican American Legal Defense & Education Fund)
    SPEAKING ENGAGEMENTS                                                                  Scholarship Committee (ad hoc, various years)
    ► Kirkland & Ellis Copyright, Trademark, Internet & Advertising Symposia
       (New York, Los Angeles, Silicon Valley)                                        COURTS
    ► Federal   Bar Council, Winter Bench and Bar Meeting, February 2016, Ethics in   ►   Supreme Court of the United States
       Pre-litigation Surveys
                                                                                      ►   United States District Court for the Central District of California
    ► Silicon  Valley Association of Corporate Counsel’s 23rd Annual All Hands
                                                                                      ►   United States District Court for the Northern District of California
       Meeting, “Pursuing & Defending Copyright Infringement In High-Tech
       Industries,” December 7, 2011                                                  ►   United States District Court for the Southern District of California
    ► Practicing Law Institute, “Technology and Entertainment Convergence 2010:       ►   United States District Court for the Eastern District of Michigan
       Hot Business and Legal Issues in ‘Technotainment,’” September 2010
                                                                                      ►   United States Court of Appeals for the Seventh, Ninth & Federal Circuits




K I R K L AN D & E L L I S                                                                                                                                               11
                                              Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 13 of 20

    Mary Mazzello
    Partner, Intellectual Property


                                                      Mary Mazzello is an intellectual property litigation partner in Kirkland’s New York office. Her practice
                                                      focuses on intellectual property matters, including trademark, copyright, false advertising, and trade
                                                      secret issues.

                                                      REPRESENTATIVE MATTERS

                                                      Litigation                                                    ►   Won summary judgment for Treefrog Developments,
                                                                                                                        Inc. d/b/a/ Lifeproof in trademark infringement case
                                                      ►   Representing Dollar Shave Club and its employee
                                                                                                                        concerning the trademark LIFEPROOF and
                                                          Michael O'Malley in parallel lawsuits in Connecticut
                                                                                                                        successfully brought preliminary injunction action on
                                                          and California concerning trade secret
                                                                                                                        behalf of client by proving that defendant did not have
                                                          misappropriation and the alleged breach of a non-
                                                                                                                        priority in the trademark LIFEPROOF.
                                                          compete agreement.Defeated temporary injunction
                                                          motion filed against Mr. O'Malley, including conducting   ►   Defeated preliminary injunction motion filed by Oculus
                                                          direct and cross examinations of forensics experts at         Info Inc. against Oculus VR soon after it was
                                                          full-day evidentiary hearing. Won motion to strike            announced the Facebook would acquire Oculus VR in
                                                          breach of non-compete claim.Successfully argued               which Oculus Info Inc. sought to prevent Oculus VR
    Kirkland & Ellis LLP
                                                          against a motion to quash for lack of personal                from using the word “oculus” in connection with its
    New York
                                                          jurisdiction, motion to dismiss, and motion to stay in        virtual reality headset.
    mary.mazzello@kirkland.com
                                                          California litigation.
    T + 1 212 446 4944                                                                                              ►   Won summary judgment and Second Circuit appeal
                                                      ►   Defending leading technology company in trademark             for a major technology company in trademark
    EDUCATION                                             infringement case, including defeating preliminary            infringement action alleging that the name of the
    Harvard University, J.D., 2011                        injunction motion against company.                            client’s product infringed the plaintiffs’ common law
        cum laude                                                                                                       trademarks. Won Daubert motion excluding plaintiffs’
    ►                                                 ►   Defeated preliminary injunction motion in trademark
        Sports & Entertainment Law Journal,
                                                                                                                        trademark infringement survey.
    ►                                                     case filed by Equinox Hotel Management against
        Submissions Committee                             Equinox Holdings, which sought to prevent Equinox         ►   Represented prominent music distribution company in
    Washington University in St. Louis, B.A.,             Holdings from using the name "Equinox" in                     five week trial before the Copyright Royalty Board
    Economics, 2003
                                                          connection with its forthcoming hotel line.                   concerning royalty rates paid to publishers for
    ►   Graduated with Honors
                                                                                                                        streaming music, including cross examining two
    ►   Omicron Delta Kappa Award for the             ►   Defending prominent technology company in multiple
                                                                                                                        economics experts.
        Performing Arts                                   copyright infringement lawsuits concerning the
                                                          alleged performance and distribution of sound             ►   Represented Bath & Body Works in a declaratory
    ADMISSIONS & QUALIFICATIONS                           recordings and musical works.                                 judgment action against Summit Entertainment, LLC,
    2012, New York                                                                                                      the producer of the Twilight Saga film series, in which
                                                      ►   Defending Lucky Brand against trademark
                                                                                                                        BBW sought a declaration that BBW’s “Twilight
                                                          infringement claims brought by Marcel Fashions
                                                                                                                        Woods” personal care products did not infringe
                                                          Group concerning Lucky Brand’s use of trademarks
                                                                                                                        Summit’s rights. Defeated Summit’s motion for
                                                          containing the work “lucky" and in pending appeal
                                                                                                                        summary adjudication.
                                                          before the Supreme Court.


K I R K L AN D & E L L I S                                                                                                                                                        19
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 14 of 20

    Mary Mazzello
    Partner, Intellectual Property

    REPRESENTATIVE MATTERS                                                             ►   IP Issues in the Deal Context, Copyright, Trademark, Internet, & Advertising
                                                                                           Symposium, 2019
    ►   Represented Converse in ITC trademark case in which Converse sought to
        bar defendants from importing footwear that infringed and diluted Converse’s   ►   Using Social Media and Internet-Based Content: What You Don't Know Can
        famous midsole trademark.                                                          Hurt You!, 23rd Annual Technology & Law Seminar, 2016
    ►   Represented leading insurance company in trademark infringement and
        dilution litigation concerning company's logo.                                 RECOGNITION
    ►   Represented FGF Brands in false advertising class action concerning            ►   Recognized by The Legal 500 United States: Trademarks: Litigation, Media
        statements on its naan packaging.                                                  and Entertainment, 2018
    Counseling and Enforcement Matters                                                 ►   Recognized as a “Rising Star” in Super Lawyers Magazine, 2017 – 2019
    ►   Advising pharmaceutical company on trade secret, breach of confidentiality,
        and non-compete issues related to new hire.                                    MEMBERSHIPS & AFFILIATIONS
    ►   Advising clients in various industries, including fashion, private equity,     New York City Bar Association, Committee on Trade Secrets, 2019
        consulting, and consumer goods on trademark prosecution and trademark
        clearance matters.
                                                                                       COURTS
    ►   Advising marketing firm on data scraping issues.
                                                                                       ►   U.S. District Court Southern District of New York
    ►   Advising Good2Go insurance on various copyright and trademark
                                                                                       ►   Second Circuit
        enforcement issues.
    ►   Advising prominent sports apparel brand on international copyright issues
        related to the Berne Convention.


    PRIOR EXPERIENCE
    ►   Kirkland & Ellis, Summer Associate, 2010
    ►   Home Box Office, Legal Intern, 2009


    SEMINARS
    ►   Trademark, Copyright, and Industrial Design: Case Law Update, IPO Annual
        Meeting, 2019
    ►   It's Not the Principle, It's the Money, Copyright, Trademark, Internet, &
        Advertising Symposium, 2019




K I R K L AN D & E L L I S                                                                                                                                                20
                                            Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 15 of 20

    Lauren Schweitzer
    Associate, Intellectual Property


                                                    Lauren Schweitzer is an intellectual property litigation associate in the Los Angeles office of Kirkland
                                                    & Ellis LLP. Lauren concentrates her practice on copyright, trademark, internet, and advertising
                                                    litigation. Lauren has experience with various stages of litigation, including fact discovery, motion
                                                    practice, trial, and appeal. She is also active in pro bono matters.

                                                    REPRESENTATIVE MATTERS
                                                    ►   Represented C&M Investment Group, Ltd. and Karlin         ►   Represented an entertainment company in an
                                                        Holdings, entities owned by Dr. Gary Michelson,               opposition proceeding before the Trademark Trial and
                                                        in litigation stemming from interference with                 Appeal Board that was voluntarily resolved
                                                        C&M's efforts to collect on a $24 million judgment for
                                                                                                                  ►   Represented a producer and seller of food products in
                                                        fraud, breach of fiduciary duty and civil racketeering.
                                                                                                                      a trademark infringement action and obtained
                                                        On May 17, 2019, following a week-long jury trial,
                                                                                                                      summary judgment on all claims
                                                        Kirkland secured jury verdicts of roughly $2.5 million
                                                        for the clients.                                          ►   Obtained a dismissal with prejudice of a plaintiff’s idea
    Kirkland & Ellis LLP                                                                                              theft claim against a large entertainment company
                                                    ►   Represents a company in the healthcare industry in
    Los Angeles
                                                        connection with a trademark infringement and false        ►   Consulted with a clothing company regarding a
    lauren.schweitzer@kirkland.com
                                                        advertising suit                                              trademark license agreement
    T +213 680 8252
                                                    ►   Represents a software company in connection with
    EDUCATION                                           multiple disputes regarding unauthorized use of its       CLERK & GOVERNMENT EXPERIENCE
    University of California, Los Angeles, School       products
                                                                                                                  ►   Judicial Clerk to the Hon. Stephen V. Wilson, U.S.
    of Law, J.D., 2014
                                                    ►   Represented a manufacturer of consumer electronics            District Court for the Central District of California
    ►   Order of the Coif
                                                        accessories on appeal in a trademark infringement
    ►   UCLA Law Review, Senior Editor                                                                            ►   Judicial Extern to the Hon. Sandra Segal Ikuta, U.S.
                                                        action
    ►   Michael T. Masin Scholar                                                                                      Court of Appeals for the Ninth Circuit
    ►   Moot Court Honors Program, Member           ►   Represented an entertainment company on appeal in
                                                        a breach of implied contract action related to idea
    Dartmouth College, B.A., Economics and in                                                                     PRIOR EXPERIENCE
    Film & Television Studies, Minor in French,         theft
    2006                                                                                                          Kirkland & Ellis LLP, Summer Associate
                                                    ►   Represented a real estate company in a trade secret
    ►   cum laude
                                                        dispute
    ►   Academic Honors (2 years), Honors in
        Film and Television Studies Major
                                                                                                                  COURTS
                                                    ►   Represented a technology company in connection
                                                        with a dispute related to false advertising that was      United States Court of Appeals for the Ninth Circuit
    ADMISSIONS & QUALIFICATIONS                         voluntarily resolved
    2014, California




K I R K L AN D & E L L I S                                                                                                                                                        23
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 16 of 20

    Lauren Schweitzer
    Associate, Intellectual Property

    LANGUAGES
    English
    French


    PUBLICATIONS
    "The right of publicity in the age of social media: Will a ‘share’ get you #sued?"
    Daily Journal, April 18, 2019




K I R K L AN D & E L L I S                                                                                   24
                                             Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 17 of 20

    Megan L. McKeown
    Associate, Intellectual Property


                                                         Megan McKeown is an intellectual property litigation associate in the Houston office of Kirkland &
                                                         Ellis LLP. Her practice focuses on litigation and counseling in the fields of copyright, trademark,
                                                         trade secret, and advertising law. Megan has experience in managing trademark portfolios, including
                                                         clearance and prosecution. She represents and advises clients across a wide range of industries,
                                                         including entertainment and media, financial and insurance services, technology and consumer
                                                         products.

                                                         REPRESENTATIVE MATTERS
                                                         Copyright and Trade Secret Litigation                               breach of contract, business interference, unfair
                                                                                                                            competition, and false advertising claims.
                                                         ►   Take-Two Interactive Software, Inc. v.
                                                             Zipperer (S.D.N.Y.): Obtained preliminary injunction       ►   Apollo Aviation Group, LLC et al. v. 100x, Inc. et al.
                                                             and defeated motion to dismiss for Take-Two in a               (S.D. Fla.): Represented Apollo Aviation Group, an
                                                             copyright, breach of contract, and tortious interference       aviation investment manager, in a lawsuit against
    Kirkland & Ellis LLP                                     lawsuit involving computer programs that alter Take-           100x involving copyright, Computer Fraud and Abuse
    Houston                                                  Two’s Grand Theft Auto V video game, allowing users            Act, unfair competition, and federal and state trade
    megan.mckeown@kirkland.com                               to cheat and perform unauthorized actions.                     secret misappropriation claims.
    T +1 713 836 3499                                    ►   Take-Two Interactive Software, Inc. v. Perez               Right of Publicity Litigation
                                                             (S.D.N.Y.): Obtained maximum statutory damage
    EDUCATION                                                                                                           ►   Individuals v. Epic Games, Inc. and Take-Two
                                                             award, attorney’s fees, and a permanent injunction for
    University of Notre Dame Law School, J.D., 2016                                                                         Interactive Software, Inc. (C.D. Cal./D. Md./E.D.Pa.):
                                                             Take-Two in a copyright, breach of contract, and
        magna cum laude
                                                                                                                            Defending Epic Games and Take-Two in lawsuits
    ►                                                        tortious interference lawsuit involving computer
                                                                                                                            asserting that their video games Fortnite and NBA 2K,
    ►   Executive Notes Editor: Vol. 91, Notre Dame          program that alters Take-Two’s Grand Theft
        Law Review                                                                                                          respectively, violate the plaintiffs’ copyright, publicity,
                                                             Auto video game, allowing users to cheat and perform
        Notre Dame Law School Award for Outstanding                                                                         trademark, and unfair competition rights to dance
    ►                                                        unauthorized actions in the game.
        Achievement in the Program of Study in                                                                              steps.
        Intellectual Property and Technology Law         ►   Take-Two Interactive Software, Inc. v. Cameron et al
                                                                                                                        Trademark Litigation
    ►   Clinical Legal Education Association                 (S.D.N.Y.): Represented Take-Two in a copyright,
        Outstanding Student Award; Dean’s Awards             breach of contract, and unfair competition lawsuit         ►   Trademark Litigation Relating to Consumer
        (Highest Grade) in Trade Dress & Design; Legal
                                                             involving computer program that alters Take-Two’s              Electronics (N.D. Cal.): Defeated a preliminary
        Research & Writing II; Deposition Skills
                                                             Grand Theft Auto video game, allowing users to cheat           injunction on behalf of an electronics and technology
    ►   Dean’s List
                                                             and perform unauthorized actions in the game.                  company in connection with a trademark lawsuit
    Mississippi State University, B.A., Communication
    (Broadcasting) and Political Science, 2013                                                                              associated with a new product release.
                                                         ►   LivePerson, Inc. v. 24/7 Customer, Inc. (N.D. Cal.):
    ►   summa cum laude                                      Representing LivePerson, an online messaging,
    ►   Society of Scholars, Highest Available Honor,        marketing, and analytics technology company, in a
        Top 1%                                               lawsuit against 24/7 involving trade secret, copyright,
    ►   President’s List Scholar (All Semesters)



K I R K L AN D & E L L I S                                                                                                                                                                25
                                         Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 18 of 20

    Megan L. McKeown
    Associate, Intellectual Property

    REPRESENTATIVE MATTERS                                                             ADMISSIONS & QUALIFICATIONS
    Transactional, Counseling, and Non-Litigation Enforcement Matters                  ►   Not admitted to practice in Texas
    ►   Accenture PLC Trademark Advice: Represent Accenture in trademark               ►   2017, New York
        enforcement and prosecution matters in the U.S. and various foreign
                                                                                       ►   2017, District of Columbia
        countries.
    ►   Global Private Equity Firm: Represented a global private equity firm in the
                                                                                       COURTS
        takedown of infringing websites from the Internet.
                                                                                       ►   United States District Court for the Southern District of New York
    ►   Higher Education Provider: Advised a higher education provider in acquiring
        domain names in connection with the adoption of a new trademark.               ►   United States District Court for the District of Maryland (pro hac vice)
                                                                                       ►   United States District Court for the Central District of California (pro hac vice)
    PUBLICATIONS
                                                                                       ►   United States District Court for the Northern District of California (pro hac vice)
    ►   Joshua L. Simmons & Megan L. McKeown, Contentious Construction: Does
                                                                                       ►   United States District Court for the Southern District of Florida (pro hac vice)
        Language Fit into Copyright’s Mold?, Landslide, July/August 2017, at 44.
                                                                                       ►   United States District Court for the Eastern District of Pennsylvania (pro hac
    ►   Note, Whose Line Is It Anyway? Probable Cause and Historical Cell Site Data,
                                                                                           vice)
        90 Notre Dame L. Rev. 2039, 2015


    RECOGNITION
    Berkeley Technology Law Journal Student Writing Competition 2015, 3rd Place


    MEMBERSHIPS & AFFILIATIONS
    Secretary of the NYC Bar Association Council on IP, 2016–2019




K I R K L AN D & E L L I S                                                                                                                                                       26
                                                                                                                                                                ARCHIVED
                                          Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 19 of 20

  Yungmoon Chang
  Associate, Intellectual Property


                                                  Yungmoon Chang was an associate in Kirkland & Ellis’ Intellectual Property Litigation Group. Her
                                                  work included patent, trademark, trade secret, and copyright matters. Her experience included
                                                  witness examination at trial, oral argument at hearings, taking depositions, defending depositions,
                                                  expert witness preparation (including for trial testimony, expert reports, and depositions), and motion
                                                  drafting.




                                                  REPRESENTATIVE MATTERS                                   MEMBERSHIPS & AFFILIATIONS
                                                  ►   Fortune 100 semiconductor manufacturer in patent     Association of Business Trial Lawyers
                                                      infringement action relating to semiconductor
                                                                                                           The Judge Paul R. Michel Intellectual Property American
                                                      fabrication
                                                                                                           Inn of Court, Member
                                                  ►   Fortune 200 engineering firm in trademark, false
  Kirkland & Ellis LLP                                                                                     Los Angeles Intellectual Property Law Association, Young
                                                      advertising, and unfair competition matter
  Los Angeles                                                                                              Lawyers Committee Member
  yungmoon.chang@kirkland.com                     ►   Two-way radio manufacturer in patent infringement
  T +1 213 680 8216                                   matter before the International Trade Commission
                                                                                                           PRIOR EXPERIENCE
                                                  ►   Cosmetics company in trade dress matter
  EDUCATION                                                                                                Summer Associate, Kirkland & Ellis LLP, 2015
                                                  ►   Orthopedic implant provider in patent infringement
  Loyola Law School Los Angeles,                                                                           Summer Associate, Crowell & Moring LLP, 2014
  J.D., 2016                                          and trade secret matter
   ►   cum laude                                                                                           Summer Student, Munich Intellectual Property Law
                                                  ►   Fortune 100 technology company in copyright
       Order of the Coif                                                                                   Center, 2013
   ►                                                  infringement matter
   ►   Alpha Sigma Nu                                                                                      Structural Engineer, KPFF Consulting Engineers, 2007–
                                                  ►   Nonprofit corporation in patent infringement and
  Stanford University, M.S., Structural                                                                    2013
  Engineering, 2007                                   breach of contract matter relating to orthopedic
   ►   Stanford Fellowship Recipient                  devices
                                                                                                           COURTS
  Columbia University, B.S., Civil Engineering,   ►   Aftermarket automotive parts manufacturer in
  2006                                                trademark matter involving U.S. Customs & Border     United States District Court for the Central District of
   ►   Dean’s List                                    Patrol                                               California
  Wellesley College, B.A., French, 2006
                                                  ►   Pharmaceutical companies in ANDA litigation          United States District Court for the District of Colorado
  ADMISSIONS & QUALIFICATIONS                     ►   Technology solutions company related to trade        United States Department of Veterans Affairs,
  2016, California                                    secrets and patent ownership                         Accreditation




KIRKLAND & ELLIS                                                                                                                                                       1
                                                                                                              ARCHIVED
                                          Case 3:18-cv-05945-VC Document 162-3 Filed 02/05/20 Page 20 of 20

  Yungmoon Chang
  Associate, Intellectual Property

  EDUCATION, CONT’D
  Loyola Law School Los Angeles,
  J.D., 2016
  ►   Alumni Association Graduation Award
  ►   Saggese Family Scholarship Recipient
  ►   First Honors - Trial Advocacy, Advanced Trial Advocacy
  ►   Chief Technical Editor: Loyola of
      Los Angeles Law Review
  ►   Scott Moot Court Honors Board
  ►   Best Advocate, ABA National Appellate Advocacy Regional Competition
      (2016)
  ►   St. Thomas More Law Honors Society


  LANGUAGES
  English
  French
  Korean

  OTHER DISTINCTIONS
  Professional Engineer license, C77514




KIRKLAND & ELLIS                                                                                                  2
